EXHIBIT 10.2
TERMINATION AMENDMENT TO THE
LITTELFUSE, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     This Termination Amendment to the Littelfuse, Inc. Supplemental Executive
Retirement Plan (the “SERP”) is made by Littelfuse, Inc. (the “Employer”),
effective December 31, 2009:
RECITALS
     WHEREAS, the Employer maintains the SERP;
     WHEREAS, the Employer’s Board of Directors (the “Board”) previously
approved, on April 24, 2009, the amendment of the SERP to freeze benefit
accruals for the 2009 calendar year (“Prior Suspension”); and
     WHEREAS, the Board has separately authorized the Chief Executive Officer of
the Employer to determine on behalf of the Board, in his sole discretion,
whether to permanently freeze the SERP effective January 1, 2010 or terminate
the SERP effective on or before January 1, 2010, and to amend the SERP to change
the interest rate;
AMENDMENT & TERMINATION
     NOW THEREFORE, the SERP is hereby amended and terminated, effective
December 31, 2009, as follows:
     1. The SERP is terminated, effective December 31, 2009 (“Termination
Date”).
     2. All Participant accounts shall be fully vested as of the Termination
Date, as required by Section 5.2 of the SERP.
     3. Participants’ benefits and credits suspended for the 2009 Plan Year
under the First Amendment to the SERP are hereby reinstated.
     4. Section 3.5(b) of the SERP shall be amended to add the following
sentence: “Notwithstanding the foregoing, interest credited to accounts on or
after January 1, 2010 and prior to benefit commencement, shall be equal to the
5-year Treasury constant maturity rate.”
     5. Section 3.5 of the SERP shall be amended to correct the scrivener’s
error in paragraph (e) so that the Section referenced therein is
Section 3.8(b)(iii).
     IN WITNESS WHEREOF, this Termination Amendment is hereby approved on
                                        , 2009, pursuant to authority granted by
the Board on July 27, 2009.

            Littelfuse, Inc.
      By:           Gordon Hunter, Chief Executive Officer           

 